Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 1, 10-11 and 20 (figure 2) is/are generic to the following disclosed patentably distinct species: 
(A) the details of selecting one of the plurality of error correction code types in dependence upon types of a connection coupling between the memory device and a host (claims 2, 12 and 21-22) [figure 8],  
(B) the details of selecting one of the plurality of error correction code types in dependence upon a level at which the memory device is assigned within a memory hierarchy (claims 3, 13 and 23-24) [figure 9], 
(C) the details of selecting one of the plurality of error correction code types in dependence upon access patterns of data stored on the memory device (claims 4 and 14) [figure 3], 
(D) the details of selecting one of the plurality of error correction code types in dependence upon a communication distance between memory device and a host, wherein the communication distance refers to a length of a data communication link coupling the memory device and the host (claims 5, 15 and 25-26) [figure 10], 
(E)  the details of selecting one of the plurality of error correction code types during initialization of the memory device (claims 6 and 16) [figure 4],

(G) a feature of querying a host of a system for the memory device’s location information, and receiving the location, and the details of selecting one of the plurality of error correction code types in dependence upon the received location information (claims 8 and 18) [figure 6], and
(H) a feature of by responsive to detecting a different connection to a host, reselecting one of the plurality of error correction code types (claims 9 and 19) [figure 7]).
 	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different class/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.




Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).











Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111